Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 15, 2014

                                      No. 04-14-00145-CV

             IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2010-PC-2639
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
       On May 27, 2014, this court granted appellant’s motion to abate and allowed appellant
time to obtain a supplemental clerk’s record containing the signed order from which appellant
appeals. That order was signed on June 19, 2014, and a supplemental clerk’s record was filed on
June 26, 2014. On or about July 7, 2014, appellant requested a supplemental reporter’s record
from a hearing held on July 2, 2014.

        Ms. Cheryl D. Hester is the court reporter responsible for preparing, certifying, and filing
the reporter’s record. Ms. Hester is hereby ORDERED to file the reporter’s record requested by
appellant no later than August 4, 2014. Appellant’s brief will be due thirty days from the date
the record is filed.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court